 AUTOGLASS AND UPHOLSTERY CO.Milton J. Garon and Richard B. Bergman d/b/a Au-toglass and Upholstery Co. and InternationalBrotherhood of Painters and Allied Trades, Gla-ziers Local 1529, AFL-CIO. Cases 9-CA-16728 and 9-RC-13721September 27, 1982DECISION, ORDER, AND DIRECTIONBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn May 27, 1982, Administrative Law JudgeBenjamin Schlesinger issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Milton J.Garon and Richard B. Bergman d/b/a Autoglassand Upholstery Co., Louisville, Kentucky, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.DIRECTIONIt is hereby directed that the Regional Directorfor Region 9 shall, pursuant to the Rules and Regu-lations of the Board and within 10 days from thedate of this Decision, open and count the ballot ofRalph Curtis Rexroat and thereafter issue and serveon the parties a revised tally of ballots and issuethe appropriate certification.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative lass judge'r resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950). enfd 188 F.2d 362 (3d Cir. 1951) We havecarefully examined the record and find no basis for reversing his findingsIn the first paragraph of the Administrative Law Judge's Decision thedate April 6. 1981. should read April 21, 1981.DECISIONBENJAMIN SCHI ESINGER, Administrative Law Judge:This proceeding was heard before me in Louisville, Ken-264 NLRB No. 22tucky, on March 3 and 4, 1982, and involves miscella-neous allegations of interrogation of employees, threats.and other violations of Section 8(a)(1) of the NationalLabor Relations Act, as amended, 29 U.S.C. Sec. 151, etseq., as well as an alleged violation of Section 8(a)(3) and(I) of the Act by Respondent's discharge of employeeRalph Curtis Rexroat on April 6, 1981.' whose chal-lenged ballot was sufficient to affect the results of a tiedrepresentation election held on May 20.2Respondent Autoglass and Upholstery Co.. which isprincipally engaged in the installation of glass and uphol-stery in automobiles, is a partnership of Milton J. Garonand Richard Bergman, and does business at four loca-tions in Louisville, Kentucky, one of which is involvedherein, and nine other locations in Kentucky. Respond-ent stipulated and admitted, and I find that, during the 12months prior to the issuance of the complaint. it has de-rived gross revenues in excess of $500,000 and has pur-chased and received at its Louisville facilities products,goods, and materials valued in excess of $50,000 directlyfrom points outside the Commonwealth of Kentucky. Itherefore conclude that it is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act. I also find and conclude, as Respondentadmits, that the Union is a labor organization within themeaning of Section 2(5) of the Act.Respondent's principal defense to the Rexroat dis-charge is grounded upon its assertion that at a meeting ofits principal executives held on November 27, 1980, asuggestion was made by Michael Hobbs, Respondent'sgeneral manager, to expand the residential and commer-cial glass plate division from its downtown Louisvilleand Elizabethtown locations, the only facilities whereRespondent was so engaged, to others of its facilitiesthroughout the Commonwealth of Kentucky'. Sue Jew ell,Respondent's marketing representative, was very muchopposed to the expansion. claiming that agents of Nation-wide Insurance Company, Respondent's principal clientand one which would normally be looked to to createsubstantial billing in this area, had criticized this part ofRespondent's operations, primarily because promises ofrepairs and deliveries were often not kept, wrong meas-urements were taken, and damages to window frame-works, draperies, and carpeting were frequent. If theLouisville operation was not being run efficiently, Jewellargued, why should the operation be expanded to otherareas of the State. Rather, the Louisville operationshould first be put into proper order, and that could onlybe accomplished by immediately terminating the entiredepartment of three employees: Supervisor Harold Jones,lead installer Rexroat, and helper Bobby Grant.I Except as otherwise stated, all dates herein refer to the ),ear 19812 The relevant docket entries are as follows: The unfair labor practicecharge was filed by Charging Party International Brotherhood of Paint-ers and Allied Trades. Glaziers Local 1529, AFt -CIO (the Union). onApril 22. 1981; the complaint issued on June 2, and the representationproceeding was consolidated with the unfair labor practice proceeding byorder of the Regional Director for Region 9. dated June 8 The Inion'srepresentation petition was filed on April b, 1081 a stipulation consentingto an election was executed on April 22 and approsed hy the RegionalDirector on April 28149 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJewell's suggestion received some support, but a gen-eral consensus was finally reached that, instead of termi-nating the three imnediately, they should be replaced assoon as possible with competent people and that priorityshould be given to that effort. In fact, Jones was dis-charged on January 23, 1981, and Rexroat on April 21,1981, the latter occurring only after Frank Hatfield washired as Rexroat's replacement in March, only 12 daysafter Respondent learned of the Union's petition, andshortly after Respondent allegedly learned that Rexroathad instigated the attempt to organize, which gives theGeneral Counsel the basis of his claim of a violation ofthe Act. Respondent contends, however, that its decisionto discharge Rexroat was made in November 1980, longbefore Rexroat engaged in any union activities andbefore it had knowledge of any union activities.Respondent's prime contention, although appealing onits face, has a number of faults. Although it produced 58pages of warnings, disciplinary memoranda, and termina-tion notices covering 1980 and 1981, only one warninghad been given to Rexroat prior to November 27, 1980,and that for use of drugs on the job. Jones had receivedtwo, and one was, to be sure, for poor work perform-ance by him and his installers, but apparently Respond-enlt did not think enough of the installers' errors to warnthem individually. Furthermore, although complaintswere registered at the November meeting about thework of the glass plate division, it appears that the primecomplaint was directed at Jones' supervision and particu-larly his state of disorganization in not scheduling ap-pointments and handling complaints promptly, missingappointments, and generally ensuring that jobs were at-tended to and completed. Other than that, there is noth-ing in the warnings to reveal the damage to property andincorrect measurements of which Rexroat had allegedlybeen accused.:' Finally, although demeanor evidence isoften minimally compelling, I was impressed by the simi-larity of the testimony of Respondent's witnesses aboutthe November meeting. Their memories may all beequally remarkable; but I found that their similar recol-lections of a particular meeting, at a particular house, ona particular date almost 1-1/2 years prior to their testi-monty, somewhat reflective of the fact that they ,were tes-tifying not from individual recall but from joint coach-ing. Hardly anyone strayed from the basic underlyingevents testified to by each other, a rather curious amal-gam of memories of what seemed a rather forgettablemeeting.I am convinced that there were some problems in theglass plate division and have little doubt that they wereperceived to originate from Jones' supervision, but theevidence does not support the decision that all the par-ticipants testified had been made at the meeting. It is truethat Jones was discharged on January 23, 1981, but at-tem, were made by Hobbs before that to instruct himon the correct way to handle orders and complete hisjobs. The prime example is a memorandum of Hobbscriticizing Jones' work, noting that Jones had promised:' Admittedly, there ear numerous vcomplaints against Rexroat afjtr theNoenlmber meeting, discussed infiu Hut the prime citentieon of Respllidenlt is Ihat it decided ill No.ember to termlilalte Rerodt as a resulhof his carlicl soirk performainceto "do better," and ending with: "January 2 is the dateagreed upon when Harold can have every [thing] inorder and keep it handled properly"-hardly reflectingthat Hobbs was carrying out a group decision to replaceJones as soon as possible. Rather, he was attempting torehabilitate Jones and to make him function properly sothat he would not have to be replaced. When that failed,Hobbs had Terry Davis, then the general manager of thedowntown Louisville facility, take over supervision ofthe plate glass division. Indeed, Davis had assumed thesame duties a half year before, when Jones left for vaca-tion, without notice. The point is that Hobbs did not,after the November meeting, start a search for a replace-ment for Jones, as he testified repeatedly that he did be-cause Bergman was prodding him and asking about hisefforts every few days.Similarly, although Hobbs testified to some efforts toreplace Rexroat, his search consisted primarily of askingthe managers of others of Respondent's stores whetherthey knew of a qualified replacement. Hobbs also testi-fied that he placed an advertisement in the local newspa-per. I have difficulty crediting this testimony in light ofthe fact that it took almost 4 months to find one qualifiedglazier in all of Kentucky. That appears to be most un-likely; but even if I credited it, I find that the search forRexroat's replacement was hardly of the calibre onewould expect if Rexroat was the disaster he was por-trayed to be, if the decision to replace him as soon aspossible had actually been made, and if Bergman waspushing Hobbs to take care of the problem as hard asboth Bergman and Hobbs insisted.Instead, Rexroat remained on the job, receiving (soRespondent alleges) from time to time criticisms of hiswork, but there is nothing in them which portends hisdischarge. Rather, many of the alleged warnings are thetypical notations of an employer which is attempting torecord an employee's misdeeds and to teach the employ-ee to become of better service to an employer. Thus, 8days after the decision to terminate Rexroat was made,Hobbs noted in a memorandum to Rexroi't's file that hediscussed with him the importance of shovsiig helperGrant the correct way to measure insulated glass andthat Rexroat replied that lie always would teach correctprocedures in the future. Hobbs mentioned his discussionwith Rexroat about incorrect glass sizes he ordered, butRexroat replied that Jones wxas to blame. On January 28,1981, Hobbs again criticized Rexroat, this time for cut-ting incorrect sizes oF glass so that Respondent lostmoney on the job. TIhe memorandum ended: "I told himhe didn't use his head on this job at all." On FebruaryII11, Hobbs complained of a job requiring installation ofdoors, to which Rexroat replied that "he \would checkmore closely the niext ltlne."4These documents are hardly consistent with Respond-ent's contention that it hired Frank Hatfield to replaceRexroat pursuant to its earlier November decision, butthere are documents which support its position. For ex-ample, on March 4, 1981, Hobbs wrote to Bergman that4 i credit Rexrloai, t nlliai oit ulabllit) t o no, t (o i the crit. lismaimed at him and find rec td ulupport that Jotec% recorded incrrcc t meas-uremtents.150 AUTOGLASS AND UPHOLSTERY CO.he had talked to Hatfield, stating that he "might be ableto replace Curt Rexroat who is not producing well norteaching Bobby enough to suit me." While this supportsthe theory of Respondent's replacement of Rexroat withHatfield, it still indicates that Hobbs had not made up hismind about Rexroat, despite the alleged decision 3months before that Rexroat had to be discharged.Rather, it indicates that Respondent was still reviewingRexroat's work and had made no decision. Nine dayslater, Hobbs reported to Bergman that he had made anoffer to Hatfield, adding:I explained the difficulties he would experiencewith Curt until I could terminate Curt but he saidCurt didn't bother him. If Frank decides to come towork for us it would be a great improvement ofskill in plate. As soon as he decides I will makeplans to let Curt go immediately.Hatfield testified to the contrary, that Hobbs nevertold him anything other that the fact that he would beassisting Rexroat and that there was no intimation fromHobbs that Rexroat would be terminated or that Hatfieldwas hired to replace Rexroat, a statement which Hobbstestified he made to Hatfield.5Further, although sup-portive of Respondent's defense, there is a memorandum,dated April 8, 1981, from Bergman to the Rexroat filethat Hatfield complained to him that Rexroat was "un-cooperative ...not a hard worker [and] wants others to'do all the work & carry the tools,"' the latter statementHatfield categorically denied and, as I understood histestimony, implicitly denied that he made any other com-plaints. The memorandum ended with the notation thatHobbs said that matters should come to a head by April10, which coincidentally was the day after Respondentwas advised by the Board's Regional Office that theUnion's representation petition had been filed.Hatfield made a most appealing witness and I was im-pressed by his candor. He appeared to be reluctant toside with either party. His acquaintance with Rexroatwas brief. His refusal to have words pushed into hismouth on cross-examination was both sincere andcandid. As a current employee thrust into the Union'sorganization dispute, he appeared to be aloof, althoughhe indicated his belief that Respondent tried to pin toomany faults of its supervisors upon the employees. As acurrent employee, with little to gain and much to lose.6he testified compellingly. I credit him and find that mydoubts of the bona fides of Respondent's claim are cor-roborated.I thus find the Bergman memorandum of April 8 un-worthy of belief insofar as Hatfield's complaints are con-cerned. That leaves the remaining portion of the memo-randum at issue, to the effect that on April 8 Hobbs ad-vised Bergman that matters would come to a head bys Respondent's attorney testified that Hatfield told him that he washired by Hobbs to replace Rexroat. I do not credit this testimony, findingthat the attorney merely misinterpreted what Hatfield had said. If a mis-understanding was not the result of the attorney's impression. but a directstatement were made by Hatfield. I believe it probable that Hatfieldwould have been called by Respondent to testify.6 Georgia Rug B.uilt 131 NLRB 1304. 1305 at fn. 2 (1961), enfd. asmodified 308 F 2d 89 (5th Cir 1962).April 10. Further support is found in the testimony ofWill Casper, contract sales representative of LouisvillePlate Glass Company, who stated that, on a Thursdaymorning before the Friday afternoon that his employeestold him that a representation petition had been filedagainst Respondent, Hobbs called him to ask whetherLouisville Plate was going to hire Rexroat; if it did not,Hobbs would fire Rexroat. Hobbs identified the date asApril 9. Casper also testified that, in late March, Hobbscalled him to ask whether Louisville Plate was interestedin hiring Rexroat because Respondent was planning tolet him go. Finally, to show that Respondent did notknow of any union activities, Bergman testified that,when he received a telephone call from the Board's Re-gional Office the afternoon of April 9, he was surprisedand thought it was a prank or joke, leading him to askhis employees whether they knew anything about theUnion-all of which was verified by employee DanielHarris.The fact is that on March 23, 1981, Rexroat arrangedfor Respondent's employees to meet with the Union onMarch 31. He told some of the employees of the meetingbefore work and during lunch break on March 24. Sevenemployees attended that meeting. I find it probable thatword filtered back to Bergman that Rexroat had donesomething with respect to union activities because, aswill be discussed, infra, I have credited testimony thatRespondent thought that Rexroat was in the forefront ofunion activities.Furthermore, I discredit any testimony that Respond-ent intended to discharge Rexroat before the union cam-paign became known and I find that the sole motivatingfactor was his perceived union activities.7Indeed, I notethat, in Respondent's numerous disciplinary notices, itappears customary that employees (even SupervisorJones) were warned that if their behavior did not im-prove, they would be discharged. No such warning wasever given to Rexroat. Further, I find it improbable thatRespondent, if it were truly going to fire Rexroat on orabout April 10, would have granted permission to Rex-roat several weeks before to take a week's vacation start-ing on April 13. I reject Hobbs' contention that thereason he waited so long to fire Rexroat was because hefound discharging employees unpleasant. Hobbs testifiedthat for 3 years, up to July 1981, he was in charge ofdisciplining employees at all 13 of Respondent's loca-tions," and many employees were discharged prior toRexroat.Finally, much is made of Casper's testimony, but itmust be recalled that Casper never mentioned the date ofhis second telephone conversation, only that it was aRespondent argues that both William McMillin and Harris portrayedRexroat as the leader of his peers in commencing organization; but Rex-roat testified that he was merely a messenger boy, that McMillin andHarris had been talking about obtaining union representation for a year,and that they merely asked him whether he knew of a union to contactand, if so, to arrange for an appointment. Respondent contends, there-fore, that if Respondent obtained word of Rexroat's activities, it surelyknew that McMillin and Harris instigated his participation and wouldhave discharged them, rather than Rexroat From the credited evidence,I can conclude only that Respondent had some knowledge of Rexroat'sactivities. and no one else's.I Errors in the transcript have been noted and corrected.151 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThursday before the Friday on which his own employ-ees told him that Respondent's employees petitioned fora representation election. It might well be that wordtravels quickly in Louisville; but, in light of the relation-ship between Bergman and Casper's principal, thereseems to be more there than meets the proverbial "eye."Specifically, I note that Bergman testified (supportedwith a memorandum to the file) that, approximately 2weeks before the first Casper conversation, he talkedwith Bill Stone, Louisville Plate's president, and askedabout Rexroat's application for a job there. Stone pro-fessed that he did not want to hire Rexroat because "hewould not insult me for anything." Bergman asked Stoneto call him in a few weeks as he was "planning achange."" That, of course, supports Respondent's posi-tion that it planned to discharge Rexroat long beforeRexroat's union activities. However, it becomes suspectwhen compared with Casper's alleged conversation onMarch 31 with Hobbs. Hobbs wrote a memorandum con-cerning that conversation, in which he wrote that Casperhad said that Rexroat had applied for a job but he"wouldn't make him an offer because of your [Berg-man's] friendship with Bill [Stone]." Because Bergmanhad already given Stone his approval for hiring Rexroat,it seems improbable that hurt feelings was still an issue 2weeks later. I have difficulty raising the two memorandato a level of probability and deem it improbable thatboth Bergman and Hobbs were attempting to persuadedifferent officers of the same company to hire someonethey were so completely dissatisfied with in November1980. Indeed, upon close analysis, Respondent's entiredefense appears carefully concocted and contrived; and Ibelieve none of it.L' I conclude that Respondent's dis-charge of Rexroat violated Section 8(a)(3) and (1) of theAct.With that credibility finding, I credit the GeneralCounsel's witnesses, finding them generally credible inany event, and conclude that the General Counsel's case-in-chief fits the classic mold of an employer fraught withfear of union organization and attemptirg to use what-ever means to nip organization before it met with the ul-timate success of a Board certification. Thus, it interro-gated employees to find out who was supporting theUnion, created the impression that union activities wereunder surveillance, attempted to ascertain the cause ofthe employees' discontent, solicited grievances and im-I" The NMalrch 16 nielnloranldum, which is directed to Hobbs, is ratherstra:lllgely Aordt-d AI the heginning it reads like a report of Bergman'sconlcrsatiinll ith SlllOe In the middle, there is inserted, not as a quota-lion: "Please call Ile ill a fcw weeks as we swere planning a change."ta Further indicaltion, to support this conclusion are: (I) Respondent'sthorouglhly documeinted lelter to Rexroat of the reasons for his discharge.I find no such letter sas wricten to other employees who were earlierdischarged by Respondenti. 2) Respondent's calling of a meeting onApril 22. 191I. to explain its reasons For discharging Rexroat. I find nosuch custom before and no reason for the meeting, other than Respond-ent's attempt to cover up its illegal motivation. (3) When Rexroat re-turned lo Respondent's premises and accused Mike Reid of Respondent'sattempt to conceal the real motivation for his discharge. Reid admittedthat Rexroat had put "two and tvo together." (4) Although what alleged-ly gave impetus to Respondent's decision to discharge Rexroat was itsdesire to expand its residential and commercial business, no explanationwas forthcominig is to how that "as possible, if I were to believe that ittook Respondent 4 months to find one glazier, no less the number of gla-zcrs required 'or tile expanlsion of Respondent's business.pliedly promised to resolve them, promised new benefits,threatened closure of the plate glass division, and solicit-ed an employee to discourage other employees' union ac-tivities.Specifically, I find violations of Section 8(a)(1) of theAct based upon the following credited testimony: (I) OnApril 9, 1981, Bergman told employees Harris and AlanFaulkner that he had just received the funniest phonecall: a woman (from the Regional Office) called and toldhim about the Union's representation petition." Berg-man asked the employees whether they knew anythingabout it; both employees denied knowledge. Bergmanthen said that his employees have never lied before and,if there were any truth in the call, "We'll have to closethis fucking place down."'2(2) On April 13, Bergmanasked McMillin to walk with him to the parking lot.There, Bergman asked whether McMillin had heard anytalk about the Union. McMillin said he had, and Berg-man asked how he felt about it. McMillin replied that itwas all right if it did something for the employees, buthe had been a member of a union, and it only took dues.Bergman stated that he knew that Rexroat was behindthe union movement and thought that Grant was, too.He added that, if the Union was successful in organizingRespondent's employees, he would close down the plateglass department (where, of course, both Rexroat andGrant were employed).(3) That same week, Bergman also told Harris that hethought that Rexroat was the person who started theUnion, and that Rexroat did so because he thought thatHatfield had been hired so that Rexroat could be dis-missed. Bergman said that Rexroat was mistaken and thatBergman had nothing bad planned for him.13(4) OnFriday, April 17, Bergman held a meeting of employees.After reading a letter written by his attorney about whatRespondent could or could not do as a result of theUnion's petition, he told the employees that, if they hadany questions, they could see him after the meeting.McMillin, who was about to undergo surgery for awork-related condition, accepted that offer, asking Berg-man whether and when his workmen's compensationclaim against Respondent would be paid. Bergman re-plied that he could not pay him while he was away fromwork on disability because that would look like a bribe.McMillin also testified that Garon said that he knew thatRexroat was behind the Union and that McMillin, after'' Respondent contends that Bergman's reaction to the telephone callproves that he had no knovwledge of ally union acivitirs before this dateAn equally probable scenario is that he had somec knowledge. that therehad been some discussion of it, and that someone was playing a practicaljoke by inflating the rumor into something practical, real, and threaten-ing.12 Bergman admitted that. when he received the telephone call, heasked employees whether anyone knew about the Uniont and, when anemployee asked what his partner, Milton Garon, would do. Bergman re-plied that he would probably consider closing the place, hut that Berg-man needed the business. Even if I were to credit Bergman, I would findthe same violations.r: This neither sustains nor rebuts my prior finding that Respondentdid not determine in November 1980 to fire Rexroat, because it is diffl-cult to assess whether Bergman was telling Harris the truth. But nomatter whether Bergman was or was not, he was trying to impede theemployees' organizational activities by attempting to resolve what hethought may have given the initial impetus to those activities152 AUIFOGLASS AND UPHtOLSIFERY C()Mike Reid, who was then supervising employees at thedowntown Louisville facility, said that he had been in aunion and had been displeased and Bergman again askedhim what he thought about the Union, answered essen-tially what he had told Bergman before--he (McMillin)had previously been a member of a union, all it took washis dues, and that he was not in favor of a union. Berg-man then asked him to help Bergman out by telling theother employees that a union had not done him anygood.(5) On Monday, April 20, Bergman asked Harris whyhe did not remain after Friday's meeting to ask Bergmanquestions. 4A meeting ensued, during which Bergmanasked Harris why he signed a union card. Harris deniedthat he did. Davis, then Respondent's district manager,said to Bergman that Harris was not in the meeting to beput on the spot, so Harris was permitted to return towork. (6) McMillin had his surgery on April 20 andcalled Bergman within I or 2 days to report on his prog-ress. Bergman asked how he was making out financially.and McMillin replied that he thought he could make it.Berman stated that, when McMillin returned to work,perhaps Garon could help him out financially. (7) AfterRexroat was discharged, and during the same week.Bergman asked Harris whether he was happy andwhether he thought that Hatfield and McMillin were,too. Bergman stated that, if Harris had a problem or wasunhappy, he could come to Bergman and talk about it(8) Harris also testified that Davis and Reid each askedHarris once or twice during the week of the April 20meeting whether he had heard anything about the Union.There is one remaining allegation which arose at thehearing as a result of the testimony of Hatfield. Shortlyafter the unfair labor practice charge herein had beenfiled, Respondent requested that Hatfield submit to an in-terview by Respondent's attorney, so that Respondentcould prepare its defense. Proper advice s as then giv ento Hatfield pursuant to Johnnie's Poultr,' Co. and JohntBishop Poultry Co.. Successor, 146 NLRB 770 (1964)When the complaint came on for hearing, Bergman onceagain asked Hatfield to help him out and submit to an-other interview. He drove Hatfield to the attorney'soffice, and the attorney again gave the Johnnie's Poultrywarning. The General Counsel contends that Bergman,by not giving the warning but requesting Hatfield tosubmit to the interview, violated Section 8(a)(1) of theAct.The crux of Johnnie's Poultry is to seek an accommo-dation between an employer's duty not to coercively in-terrogate its employees and an employer's legitimatecause to inquire about, for example, facts in connectionwith its preparation of a defense to an unfair labor prac-tice complaint. In allowing an employer to interrogate itsemployees in the latter context, the Board has requiredthat the employees be given certain safeguards to mini-mize the otherwise coercive impact of such employer in-terrogation. Here, no interrogation occurred until Hat-field reached the office of Respondent's counsel. Only atthat point, when the interrogation was to commence,"' Harris could not recall whether Bergmaln ended the Friday nlcrilngwith the invitation aitrihuted to him hy McMillin. In light of the April 2(conversatiorm I credit Mc Milll 's recollectionwas Johnnzl Sv Poultry applicable: and the assuranceswerc, in fact, gisienl before any interrogation took place.I conclude that this allegation has no merit and shouldbe dismisscd.Because I have found that Rexroat was discharged inviolation of Section 8(a)(3) and (1) of the Act and rec-omrnmend that he be reinstated to employment, Respond-enrt's challenge to his ballot should be overruled. In thisregard, I specifically recommend that the Regional Di-rector for Region 9 shall open and count the ballot ofRalph Curtis Rexroat and cause to be served on the par-ties a revised tally of ballots and issue the appropriatecertification.The activities of Respondent as set forth above, occur-ring in conntiwecioil with the operations of Respondent de-scribed above, have a close. intimate, and substantial re-lationship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdeningand obstructing commerce and the free nflow thereof.Having found that Respondent has engaged in unfairlabor practices within the mneaning of Section 8(a)(3) and(I) of the Act, I shall recommnend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act. Specifically, havingfound that Respondent discrimilatorily discharged Rex-roat on April 21, 1981, I shall recomniend that it be re-quired to offer Rexroat immediate and full reinstatementto his former position or. it that position no longer exists,to a substantially equivalent position, without preju4iceto his seniority or other rights and privileges previouslyenjoyed, and to make him w hole for any loss of earnings,lie may have suiffered hb reason of his discharge bypaying him a sum otf money equal to that which hewould normally have earned absent the discharge, lessearnings during such period, with interest thereon, to becomputed in the manner prescribed in F UW' WoolworthComrpany, 90 NI.RB 289 (1950). and Florida Steel Corpo-ration, 231 NI.RB o51 (1977).'iIn addition. I shallorder. pursuant to the Board's recent decision in SterlingSugars, Inc., 261 NLRB 472 (1982), that Respondent ex-punge from its records any reference to its unlawful dis-charge of Rexroat and so notify him, in writing.Furthermore, I fivd that the violations herein are egre-gious because Respondent attempted to discourage em-ployees' union activities at their onset by discharging anemployee who it perceived was at the forefront of thoseactivities and by threatening the closure of Respondent'sfacility, a hallmtark violation of the Act. Precision Graph-ics, Inc., 256 NLRB 381 (1981). 1 shall, therefore, recom-mend that a broad cease-and-desist order be granted, re-straining Respondent tn any manner from interferingwith, restraining, or coercing employees in the exerciseof their Section 7 rights. lickkmott Ifoods. Inc., 242NLRI3 1357 (1t79).Accordingly. upotn the entire record of this proceed-ing. including my observation (f the demeanor of thewitnesses and upon consideration of the briefs submittedby the General Counsel and Respondent. and pursuant to': See generaIli. Ai, I'.,:iob & nIlcatmI ((x. I i NI RB 716 1962)153 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER'6The Respondent, Milton J. Garon and Richard B.Bergman d/b/a Autoglass and Upholstery Co., Louis-ville, Kentucky, their officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Discharging its employees because they joined,supported, and assisted International Brotherhood ofPainters and Allied Trades, Glaziers Local 1529, AFL-CIO, and in order to discourage any membership in andsupport and assistance of the Union by its other employ-ees.(b) Interrogating its employees concerning their sym-pathies for and activities on behalf of the Union and con-cerning the sympathies and activities of its other employ-ees.(c) Threatening its employees with plant or divisionclosure if the Union were selected as their collective-bar-gaining representative, in order to induce its employeesto abandon their support for the Union.(d) Creating the impression among its employees ofsurveillance of their union activities.(e) Soliciting its employees to aid in discouraging theirfellow employees' union activities or sympathies.(f) Soliciting its employees' grievances and impliedlypromising to resolve them in order to discourage theirunion activities or sympathies.(g) Promising its employees that it will grant newbenefits in order to discourage their union activities orsympathies.(h) In any other manner interfering with, restraining,or coercing its employees in the exercise of the rightsguaranteed them in Section 7 of the National Labor Re-lations Act, as amended.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer Ralph Curtis Rexroat immediate and full re-instatement to his former position or, if that position nolonger exists, to a substantially equivalent position, with-out prejudice to his seniority and other rights and privi-leges previously enjoyed, and make him whole for anyloss of earnings he suffered by reason of the discrimina-tion against him from April 21, 1981, with interest there-on, to be computed as described above.(b) Expunge from its files any references to the dis-charge of Ralph Curtis Rexroat on April 21, 1981, andnotify him in writing that this has been done and thatevidence of this unlawful discharge will not be used as abasis for future personnel actions against him.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other16 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings. conclusions, and Order, and all objections theretoshall be deemed waived for all purposesrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its downtown Louisville, Kentucky, placeof business copies of the attached notice marked "Appen-dix."'7 Copies of said notices, on forms provided by theRegional Director for Region 9, after being duly signedby a representative of Respondent, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that said notices arenot altered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 9, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.I-r IS FURTHFiR ORDERED that the complaint be dis-missed insofar as it alleges violations of the Act otherthan those found herein." In the esent that tilis Order is enforced by a Judgment of a UnitedStltes Court of Appeals. the sords it) the notice reading "Posted byOrder of the National Labor Relationls Board" shall read "Posted Pursu-ant to a Judgment of the United Statec C.ourl of Appeals Enforcing anOrder of the National l.abor Relations BoardAPPENDIXNo ricE To EMIPI.OYI1ESPOSTED BY ORDER OF THINA TIONAl LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.WE Wi.l NOT- discharge our employees becausethey joined, supported, and assisted InternationalBrotherhood of Painters and Allied Trades, Gla-ziers Local 1529, AFL-CIO, and in order to dis-courage the membership in and support and assist-ance of the Union by our other employees.WE WII. NOT interrogate our employees con-cerning their sympathies for and activities on behalfof the Union and concerning the sympathies and ac-tivities of our other employees.WE Wl I. NOl threaten our employees with plantor division closure if the Union were selected astheir collective-bargaining representative, in orderto induce our employees to abandon their supportfor the Union.WE WlllI NO1 create the impression among ouremployees of surveillance of their union activities.WE. Wll NO'r solicit our employees to aid in dis-couraging their fellow employees' union activitiesor sympathies.W-VE WIll NOT solicit our employees' grievancesand impliedly promise to resolve them in order todiscourage their union activities or sympathies.154 AUTOGLASS AND UPHOLSTERY CO.WE Wll L NOT promise our employees that wewill grant new benefits in order to discourage theirunion activities or sympathies.WE WIL NOT in any other manner interferewith, restrain, or coerce our employees in the exer-cise of the rights guaranteed them in Section 7 ofthe National Labor Relations Act, as amended.WE WILL offer Ralph Curtis Rexroat immediateand full reinstatement to his former position or, ifthat position no longer exists, to a substantiallyequivalent position, without prejudice to his senior-ity and other rights and privileges previously en-joyed, and make him whole for any loss of earningshe suffered by reason of the discrimination againsthim from April 21, 1981, with interest.Wt. wi.l expunge from our files any referencesto the discharge of Ralph Curtis Rexroat on April21, 1981, and notify him in writing that this hasbeen done and that evidence of this unlawful dis-charge will not be used as a basis for future person-nel actions against him.MILTON J. GARON AND RICH^ARD B.BERGMAN D/B/A AUTOGI.ASS AND UPHOL-STERY CO.155